DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-9 and 11-20 are objected to because of the following informalities:  

3. (Currently Amended) The system of claim 2, wherein the controller is further configured to repeatedly increase the active equalizer setting of the equalizer in response to each determination that the number of hits at the selected threshold voltage is less than the baseline by [[an]] the amount that is equal to or greater than the predetermined margin.

4. (Currently Amended) The system of claim 3, wherein the controller is configured to determine whether the equalized output signal of the equalizer is over-equalized by determining whether the number of hits at the selected threshold voltage is greater than the baseline by [[an]] the amount that is equal to or greater than the predetermined margin. 




store an indication of the active equalizer setting and increase the voltage offset in response to each determination that the number of hits at the selected threshold voltage is within the predetermined margin of the baseline; and 
select the stored active equalizer setting in response to a determination that the selected threshold voltage is the highest or lowest threshold voltage of the plurality of predetermined threshold voltages, the active equalizer setting is the maximum equalizer setting of the equalizer and the number of hits at the selected threshold voltage is less than the baseline by [[an]] the amount that is equal to or greater than the predetermined margin, or the equalized output signal of the equalizer is over-equalized.

6. (Currently Amended) The system of claim 5, wherein the selected equalizer setting is the lowest equalizer setting of the equalizer where the number of hits is within the predetermined margin of the baseline at a highest voltage offset. 

7. (Currently Amended) The system of claim 1, wherein the controller is configured to:
increase the voltage offset by selecting the 
repeatedly increase the voltage offset, by selecting the two threshold voltages from the plurality of predetermined threshold voltages that are incrementally greater than and incrementally less than the selecting two threshold voltages, in response to a two threshold voltages are both within the predetermined margin of the baseline; and 
repeatedly increase the active equalizer setting of the equalizer in response to a determination that either number of hits at either of the selected two threshold voltages is less than the baseline by [[an]] the amount that is equal to or greater than the predetermined margin.

8. (Currently Amended) The system of claim 7, wherein the controller is configured to determine whether the equalized output signal of the equalizer is over-equalized by determining whether either number of hits at either of the selected two threshold voltages is greater than the baseline by [[an]] the amount that is equal to or greater than the predetermined margin.

9. (Currently Amended) The system of claim 8, wherein the controller is further configured to: 
store an indication of the active equalizer setting and increase the voltage offset in response to each determination that both numbers of hits at the selected two threshold voltages are both within the predetermined margin of the baseline; and 
select the stored active equalizer setting in response to a determination that the selected two threshold voltages are the highest or lowest threshold voltages of the plurality of predetermined threshold voltages, the active equalizer setting is the maximum equalizer setting of the equalizer and either number of hits at either of the selected two threshold voltages is less than the baseline by [[an]] the amount that is 

11. (Currently Amended) A method for selecting an equalizer setting of an equalizer to equalize signals received via a communications link, the equalizer operable to receive an input signal and generate an equalized output signal having an eye and a mid-eye voltage in accordance with an active equalizer setting, the method comprising: 
setting the active equalizer setting of the equalizer to a first equalizer setting;
selecting, from a plurality of predetermined threshold voltages, a threshold voltage nearest to the mid-eye voltage of the equalized output signal; 
comparing an instantaneous voltage of the equalized output signal to the selected threshold voltage; 
storing, a baseline number of hits indicative of the number of times that the instantaneous voltage of the equalized output signal crosses the threshold voltage nearest to the mid-eye voltage of the equalized output signal during a predetermined time interval; 
increasing a voltage offset by selecting a threshold voltage from the plurality of predetermined threshold voltages that is incrementally greater than or incrementally less than the mid-eye voltage of the equalized output signal; 
recording a number of hits indicative of the number of times that the instantaneous voltage of the equalized output signal crosses the selected threshold voltage during the predetermined time interval; 

increasing the active equalizer setting of the equalizer in response to a determination that the number of hits at the selected threshold voltage is less than the baseline number of hits by an amount that is equal to or greater than the predetermined margin.

13. (Currently Amended) The method of claim 12, further comprising: 
repeatedly increasing the active equalizer setting of the equalizer in response to each determination that the number of hits at the selected threshold voltage is less than the baseline number of hits by [[an]] the amount that is equal to or greater than the predetermined margin. 

14. (Currently Amended) The method of claim 13, further comprising:
 determining whether the equalized output signal of the equalizer is over-equalized by determining whether the number of hits at the selected threshold voltage is greater than the baseline number of hits by [[an]] the amount that is equal to or greater than the predetermined margin.





storing an indication of the active equalizer setting and increasing the voltage offset in response to each determination that the number of hits at the selected threshold voltage is within the predetermined margin of the baseline number of hits; and
selecting the active stored equalizer setting in response to a determination that the selected threshold voltage is the highest or lowest threshold voltage of the plurality of predetermined threshold voltages, the active equalizer setting is the maximum equalizer setting of the equalizer and the number of hits at the selected threshold voltage is less than the baseline number of hits by [[an]] the amount that is equal to or greater than the predetermined margin, or the equalized output signal of the equalizer is over-equalized.

16. (Currently Amended) The method of claim 15, wherein the selected equalizer setting is the lowest equalizer setting of the equalizer where the number of hits is within the predetermined margin of the baseline number of hits at a highest voltage offset. 

17. (Currently Amended) The method of claim 11, comprising: 
increasing the voltage offset by selecting 
repeatedly increasing the voltage offset, by selecting the two threshold voltages from the plurality of predetermined threshold voltages that are incrementally greater than and incrementally less than the selected two threshold voltages, in response to a two threshold voltages are both within the predetermined margin of the baseline number of hits; and 
repeatedly increasing the active equalizer setting of the equalizer in response to a determination that either number of hits at either of the selected two threshold voltages is less than the baseline number of hits by [[an]] the amount that is equal to or greater than the predetermined margin.

18. (Currently Amended) The method of claim 17, further comprising: 
determining that the equalized output signal of the equalizer is over-equalized by determining whether either number of hits at either of the selected two threshold voltages is greater than the baseline number of hits by [[an]] the amount that is equal to or greater than the predetermined margin.

19. (Currently Amended) The method of claim 18, further comprising: 
storing an indication of the active equalizer setting and increasing the voltage offset in response to each determination that both numbers of hits at the selected two threshold voltages are both within the predetermined margin of the baseline number of hits; and
selecting the stored active equalizer setting in response to a determination that the selected two threshold voltages are the highest or lowest threshold voltages of the plurality of predetermined threshold voltages, the active equalizer setting is the maximum equalizer setting of the equalizer and either number of hits at either of the selected two threshold voltages is less than the baseline number of hits by [[an]] the 

20. (Currently Amended) A system for selecting an equalizer setting of an equalizer to equalize signals received via a communications link, the equalizer receiving an input signal and generating an equalized output signal having an eye and a mid-eye voltage in accordance with an active equalizer setting, the system comprising:
a comparator coupled to the equalizer and configured to compare an instantaneous voltage of the equalized output signal to a threshold voltage and output a signal indicative that the instantaneous voltage of the equalized output signal crosses the threshold voltage;
a counter coupled to the comparator and configured to output a number of hits indicative of the number of times that the instantaneous voltage of the equalized output signal crosses the threshold voltage during a predetermined time interval; and 
a controller coupled between the equalizer and the counter and configured to:
set the active equalizer setting of the equalizer to a first equalizer setting;
select, from a plurality of predetermined threshold voltages, the threshold voltage nearest to the mid-eye voltage of the equalized output signal:
store the number of hits at the threshold voltage nearest to the mid-eye voltage as a baseline;
increase a voltage offset by selecting two threshold voltages from the plurality of predetermined threshold voltages that are incrementally greater than and incrementally less than the mid-eye voltage of the equalized output signal;
two threshold voltages are both within a predetermined margin of the baseline;
repeatedly increase the active equalizer setting of the equalizer in response to each determination that either number of hits at either of the selected two threshold voltages is less than the baseline by an amount that is equal to or greater than the predetermined margin;
determine that the equalized output signal of the equalizer is over-equalized if either number of hits at either of the selected two threshold voltages is greater than the baseline by [[an]] the amount that is equal to or greater than the predetermined margin; and
select the stored active equalizer setting in response to a determination that the selected threshold voltages are the highest or lowest threshold voltages of the plurality of predetermined threshold voltages, the active equalizer setting is the maximum equalizer setting of the equalizer and either number of hits at either of the selected two threshold voltages is less than the baseline by [[an]] the amount that is equal to or greater than the predetermined margin, or the equalized output signal of the equalizer is over-equalized.

Claim 12 depends from claim 11, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 both recite the limitation “the highest voltage offset” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested change to “a highest voltage offset”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RANE et al. (US 2018/0191534 A1), hereinafter “Rane”.
Regarding both independent claims 1 and 20, the system shown in Rane’s Figure 2 comprises identical circuitries of the system shown in Figure 2 of the instant application. For example, as recited in claims 1 and 20, the system comprising: a comparator (202) coupled to the equalizer (102) and configured to compare an instantaneous voltage of the equalized output signal to a threshold voltage and output a signal indicative that the instantaneous voltage of the equalized output signal crosses the threshold voltage (paragraph [0020]); a counter (110) coupled to the comparator and configured to output a number of hits indicative of the number of times that the instantaneous voltage of the equalized output signal crosses the threshold voltage during a predetermined time interval (paragraphs [0024]-[0027]); and a controller (208) coupled between the equalizer and the counter and configured to: set the active equalizer setting of the equalizer to a first equalizer setting (410 of Figure 4); select, from a plurality of predetermined threshold voltages, the threshold voltage nearest to the mid-eye voltage of the equalized output signal; and store the number of hits at the threshold voltage nearest to the mid-eye voltage as a baseline (paragraph [0029] and Figures 5A and 5B).
.

Allowable Subject Matter
Claims 11-19 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO-892 all relate to receiver circuits for selecting equalization settings of equalization circuits.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632